t c summary opinion united_states tax_court sherman l and daisy spivey petitioners v commissioner of internal revenue respondent docket no 12198-06s filed date sherman l and daisy spivey pro sese bradley plovan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent mailed petitioners a notice_of_deficiency with respect to their taxable_year sec_2002 and in that notice respondent determined the following deficiencies additions to tax for late filing and accuracy- related penalties year deficiency addition_to_tax sec_6651 sec_6662 penalty dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure these deficiencies resulted from respondent’s disallowance of the following expenses disallowed expense taxable years schedule e--supplemental income and loss--rental real_estate schedule c--profit or loss from business schedule a--itemized deductions--job expenses and other miscellaneous deductions dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the schedule a job expenses and other miscellaneous deductions shown above comprised two categories of expenses as follows expense category taxable years unreimbursed employee business_expenses tax preparation fees total before 2-percent reduction1 dollar_figure dollar_figure dollar_figure big_number big_number big_number sec_67 reduces miscellaneous itemized expenses by percent of adjusted_gross_income petitioners attached forms 2106-ez unreimbursed employee business_expenses to their income_tax returns for the years in issue the forms 2106-ez summarized the unreimbursed employee business_expenses that petitioners deducted on their schedules a itemized_deductions as shown below taxable_year sec_2002 business_expenses parking fees other business_expenses meals and entertainment expense sec_1 big_number big_number big_number multiplied by deduction rate2 x x x deduction for meals big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number total expense sec_1petitioners included cellular phone expenses in the meals and entertainment category sec_274 allows a deduction for meal and entertainment_expenses at a 50-percent rate however sec_274 increases that rate gradually to percent during to for employees who are subject_to department of transportation dot limitations on hours_of_service petitioners claimed the higher dot rate at trial the court received into evidence petitioners’ exhibit entitled miscellaneous statements that purportedly detailed their unreimbursed employee business_expenses for each year petitioners offered no other documentation or records to substantiate the amounts on the miscellaneous statements as the figures below show petitioners’ calculations for meals and cellular phone expenses in and and their calculation of other expenses in do not agree with the amounts that petitioners claimed on the forms 2106-ez attached to their tax returns petitioners did not explain the differences taxable years expenses per miscellaneous statements parking fees dollar_figure x months dollar_figure dollar_figure dollar_figure meals and cellular phone expenses meals dollar_figure x trips dollar_figure x trips dollar_figure x trips cellular phone dollar_figure x months total meals and cellular phone expenses other expenses union dues new uniforms jackets shirts pants ties hats and sweaters uniform maintenance dollar_figure x weeks safety shoes dollar_figure x pairs safety glasses pairs per year grooming dollar_figure x weeks dollar_figure x weeks dollar_figure x weeks dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure supplies briefcase security locks laptop calculators pens total other expenses -0- big_number big_number big_number big_number petitioners brought to trial receipts and records that supported some of the disallowed deductions respondent stated that if given time to review the records and discuss the adjustments with petitioners the parties might reach a settlement on many of the items the court agreed the parties met and afterwards the parties filed a supplemental stipulation according to the supplemental stipulation the parties resolved all issues related to the schedule e rental property they also resolved all issues regarding the schedule c business_expenses except one whether petitioners are entitled to deduct depreciation on two computers they had purchased in prior years petitioners had not claimed a deduction in the years at issue however at trial they asserted they were entitled to depreciation related to schedule a job expenses respondent allowed union dues of dollar_figure dollar_figure and dollar_figure for and respectively but continues to disallow deductions for the remainder of petitioners’ unreimbursed employee business_expenses for the years in issue and tax_return preparation fees for and thus in summary after concessions the issues for decision are whether petitioners are entitled to deduct depreciation expenses for and for two computers they purchased in prior years for use in their schedule c business entitled to deduct unreimbursed employee business_expenses for the years in issue in addition to union dues that respondent has already conceded and entitled to deduct tax_return preparation fees for and background some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in maryland in petitioner wife ms spivey started a computer education and training business called small bytes she operated small bytes out of their home and provided computer instruction to children enrolled at daycare centers and afterschool programs near petitioners’ home in ms spivey bought a laptop computer for dollar_figure from compusa inc for use in her business ms spivey promptly began using the computer for small bytes and continued to use the laptop for small bytes during the taxable years in issue in ms spivey purchased another laptop computer for use in her business this one was from best buy where she paid approximately dollar_figure again she promptly began using the computer and continued to use it during the years in issue ms spivey did not claim a depreciation expense on schedule c with respect to her business for or during the years at issue petitioner husband mr spivey served as a railroad passenger conductor1 for amtrak and maryland area regional commuter service marc on the penn line at the time of the trial he had worked as a conductor for years he started with penn central in and later that year when amtrak took over penn central’s passenger service mr spivey became an amtrak employee in mr spivey worked mainly on amtrak’s washington d c --new york new york route he also worked on the entire length of the marc penn line route that runs with intermediate stops from washington union station to baltimore penn station and on to perryville station maryland during and the primary responsibility of a railroad conductor is to make sure passengers have paid for their travel a conductor may sell punch or collect tickets the number of conductors on amtrak and marc trains varies depending on the number of cars that make up the train a supervising or senior conductor may also be on board under an operating_agreement between marc and amtrak amtrak provides engineers conductors and repair and maintenance personnel to marc for the penn line commuter trains between perryville baltimore penn station union station and intermediate stations when working on amtrak trains personnel wear amtrak insignia on their uniforms and while on marc trains they wear marc insignia mr spivey increased the number of his work trips on the marc line while decreasing his trips on amtrak when mr spivey was working his amtrak schedule his workday would last to hours he would begin the day by driving his car from his residence in maryland and parking at the baltimore washington international airport bwi station he paid dollar_figure per month for a parking pass he would then take a train from the bwi station to union station in washington d c which was his duty station and where his workday would begin he worked a daily not overnight round trip route between union station and new york penn station for example he might depart on an a m train from union station and arrive into penn station in new york at approximately a m after turning in the money and tickets he had collected to the amtrak penn station office mr spivey was released from his work duties since he usually arrived near lunchtime mr spivey would often join other conductors for lunch in one of the nearby restaurants he did not bring meals from home mr spivey would also spend a good part of his time in the amtrak employee lounge employees called the lounge the quiet room though it did not have a suitable place where employees could sleep mr spivey typically did not engage in substantial sleep or rest during his layover in new to determine the total hours of work per day we excluded the number of hours for mr spivey’s personal commuting time between his residence and his duty station york after the layover which lasted for sometime sec_1 but usually around to hours mr spivey would work on a return train from new york to union station he would then return home by reversing his morning commute ie he would take a train from union station to bwi station and then drive his car to catonsville when mr spivey was working his marc schedule his workday might last from to hours he would drive from his home in catonsville to baltimore penn station which was his duty station parking for marc employees was free at baltimore penn station mr spivey would typically work two round trip routes each day no overnight trips he began with a round trip between baltimore penn station and union station in washington d c after a short layover in washington union station he would return to baltimore where he could have around a 2-hour layover at the conclusion of each leg of the trip mr spivey would turn in the money and tickets he had collected to the local amtrak office which under an agreement served as an agent for marc both baltimore’s penn station and washington’s union station had quiet rooms for employees mr spivey did not normally sleep during his layovers in baltimore or washington in the afternoons mr spivey would work the round trip route from baltimore penn station to washington union station on occasion he might work on a train that was going from union station to the perryville station which was approximately miles northeast of baltimore he would then return to baltimore penn station on a marc train once back in baltimore penn station he would end his workday and commute by car to his residence in catonsville to compute his meals deduction for the years at issue mr spivey used a per_diem rate of dollar_figure for meals when working on the amtrak trains and a per_diem of dollar_figure when working on marc trains the dollar_figure figure represented mr spivey’s understanding of the federal per_diem_allowance for meals for transportation workers the dollar_figure was apparently mr spivey’s attempt to reduce the per_diem for the shorter time of his marc layovers neither amtrak nor marc reimbursed mr spivey for his meals amtrak and marc each required mr spivey to wear their uniform insignia and emblems when working on their trains to accomplish this mr spivey would merely remove his amtrak insignia and emblems and replace them with marc insignia and emblems amtrak’s uniform requirement which also applied to marc employees included a provision that employees maintain their uniforms through professional laundering and pressing while amtrak provided an allowance for uniforms amtrak deducted from mr spivey’s pay an amount for uniform items that mr spivey decided to purchase in excess of the allowance or any items that he had to purchase because of loss or excessive wear in addition to his uniform amtrak required mr spivey to wear safety glasses amtrak contracted with a specialty vendor who sold the glasses to rail workers at union station the glasses had safety lenses with protective shields which when worn protected the entire upper half of the wearer’s face mr spivey paid dollar_figure per year to purchase two pairs of glasses during each year at issue although neither amtrak nor marc required mr spivey to purchase any other supplies for his work and they did not require him to carry a cellular phone for business on occasion mr spivey would purchase various items such as pens and calculators to use in his job as a conductor additionally mr spivey belonged to a union and amtrak deducted union dues from his paycheck in the taxable years at issue petitioners completed most of the work involved in filling out their tax returns however they hired a tax preparer to complete the returns they paid dollar_figure dollar_figure and dollar_figure in tax preparation fees for and respectively discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof with respect to penalties and additions to tax sec_7491 places the burden of production on the commissioner sec_162 allows a deduction for all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 overrides the cohan_rule with regard to certain expenses sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and listed_property such as computers sec_274 requires taxpayers to provide adequate_records or sufficient other evidence establishing the amount time place and business_purpose of the expense to corroborate the taxpayer’s statements even if such an expense would otherwise be deductible sec_274 may still prohibit a deduction if the taxpayer does not have sufficient substantiation sec_1_274-5t temporary income_tax regs supra for employees in the transportation industry the internal_revenue_service service publishes an annual revenue_procedure that offers a per_diem exception to the above substantiation rules for meals and incidental_expenses m ie see revproc_2002_63 sec_4 2002_2_cb_691 under the exception transportation industry employees may deduct their meals using the published m ie rate in lieu of claiming actual expenses and maintaining records id for context the rate for meal and incidental_expenses was dollar_figure per day for the first part of id sec_4 keeping in mind these well-established principles we now turn to decide whether the spiveys may deduct the disputed business_expenses i schedule c depreciation expense for computers following concessions reflected in the supplemental stipulation of facts ms spivey maintains that she is entitled to a depreciation deduction for two laptop computers she purchased for use in her business small bytes ms spivey’s laptop computers are an ordinary_and_necessary_expense under sec_162 for her computer training business that entails visiting clients at offsite locations the definition of transportation industries employees relevant here includes workers who a directly move people by train and b who regularly travel away from home revproc_2002_63 sec_4 2002_2_cb_691 sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business the purpose of the deduction for depreciation is to allow the taxpayer to recover over the useful_life of the property its cost or other basis unites states v ludey 274_us_295 pursuant to sec_168 taxpayers determine the depreciation deduction by using the applicable_depreciation_method applicable convention and the applicable_recovery_period the period for depreciation of an asset begins when the taxpayer first places the asset into service sec_1 a - b income_tax regs deductions for depreciation must be taken in the year in which depreciation occurs and cannot be recouped in subsequent years by reason of a taxpayer’s failure to deduct the depreciation allowance in prior years sec_1 a - a income_tax regs generally depreciation is computed by using the cost of the property as its basis sec_167 sec_1011 sec_1012 sec_1_167_g_-1 income_tax regs computers used exclusively in a trade_or_business are depreciable using the modified accelerated_cost_recovery_system macrs over a 5-year life for such 5-year_property macrs uses an accelerated_depreciation schedule for the first years converting to straight-line for the last years macrs also uses a half-year_convention computing depreciation for a half year in year and a half year in year sec_280f d a subjects computers to special substantiation requirements of sec_274 as listed_property however sec_280f provides an exception subject_to certain requirements for computers that taxpayers use exclusively in their business whalley v commissioner tcmemo_1996_533 on the basis of ms spivey’s uncontroverted testimony and the nature of her business a computer training service we believe that ms spivey used the computers exclusively in her business further ms spivey presented credible_evidence through the receipts from compusa inc and best buy to adequately substantiate her bases see sec_6001 thus to the extent sec_168 allows depreciation expense deductions for the laptop computers in the years at issue we hold that petitioners are entitled to deduct the allowable_depreciation expenses for and ii schedule a--unreimbursed employee business_expenses for unreimbursed employee business_expenses the initial bar is whether the taxpayer received reimbursement or had the right to receive reimbursement from his employer orvis v commissioner f 2d pincite in other words a taxpayer may not deduct unreimbursed expenses if the employer maintains a reimbursement plan and the employee fails to seek reimbursement for work-related expenses 85_tc_798 mr spivey did not receive reimbursement and was not eligible to receive reimbursement we now discuss the specific categories of mr spivey’s unreimbursed expenses a parking fees mr spivey deducted dollar_figure per year during to park in a garage at the bwi station on the days he worked for amtrak he would drive from his residence park at bwi and then continue his commute to washington d c union station where he reported to work he would reverse the commute on his way home mr spivey claimed that he paid the parking fees by check but did not produce any receipts or canceled checks thus mr spivey did not satisfy the substantiation requirements of sec_274 moreover parking fees similar to the cost of driving to and from work are personal expenses and therefore are not deductible sec_262 326_us_465 sec_1_162-2 income_tax regs b meals purchased while away from home as noted above mr spivey was correct in that the service permits employees in the transportation industries to use a per_diem rate see revproc_2002_63 sec_4 however before we discuss the amount we must first decide the threshold issue of whether mr spivey’s meals qualify for a deduction sec_162 allows taxpayers to deduct traveling expenses including meals if the taxpayer is away from home while traveling for a trade_or_business the reason for mr spivey’s travel was his job which required him to work on railroad passenger cars traveling between cities as a result the sole issue is whether mr spivey was away from home when he purchased his meals overnight nonlocal business travel normally fits easily into the definition of away from home see 286_f2d_333 5th cir however mr spivey’s travel was not overnight he worked long days compounded by a long commute but he completed his trips within day sec_262 prohibits deductions for personal expenses which include meals workers buy during a workday sec_262 commissioner v flowers supra pincite sec_1 e income_tax regs therefore the key is determining under what circumstances taxpayers who travel away from home on business for shorter than overnight may nonetheless deduct their meals on this point the commissioner’s position is found in revrul_75_170 1975_1_cb_60 the service allows railroad revrul_75_170 1975_1_cb_60 updates and restates revrul_61_221 1961_2_cb_34 which the commissioner based on the division in 286_f2d_333 5th cir where the court_of_appeals for the fifth circuit concluded that the sleep_or_rest_rule was the correct rule see williams also for excellent histories of the development of continued employees to deduct the cost of their meals when a layover requires substantial sleep or rest because although the absence is less than hours the employees have in effect met the away from home requirement for deducting traveling expenses under sec_162 revrul_75_170 supra conversely the service will disallow a deduction when a layover is of sufficient time to eat but too brief to require substantial sleep or rest because such intervals are not the equivalent of traveling away from home id these principles are known as the sleep_or_rest_rule in 389_us_299 the supreme court determined that the commissioner’s sleep_or_rest_rule detailed in revrul_61_221 1961_2_cb_34 provided substantial fairness and objectivity and avoided wasteful litigation in part by placing 1-day travelers on a footing similar to that of intracity travelers and commuters who do not have the advantage of a business_expense deduction to help pay for their meals the court noted that when treasury regulations and interpretations continue substantially unchanged for a long time such as this one the rules take on the imprimatur of congressional approval and therefore have the effect of law id pincite the court concluded that while one could imagine continued the statutory away from home requirement and the commissioner’s sleep_or_rest_rule improvements to the rule the courts are not responsible for perfecting tax_administration id pincite rather congress delegated that authority to the commissioner id pincite the proper role of the judiciary is to determine whether a regulation falls within the congressional mandate which the court found this rule did id in the years since that opinion the judiciary has not changed its approval of the commissioner’s rule congress has not amended the statute and the commissioner has not altered his stance accordingly we find that the commissioner’s sleep_or_rest_rule is a legitimate promulgation that governs mr spivey’s situation this court has held that a railroad employee who claimed meal deductions on facts similar to mr spivey’s circumstances was not entitled to the deductions stevens v commissioner tcmemo_1985_16 in stevens the taxpayer worked as a railroad engineer on two separate round trip schedules on the first schedule mr stevens worked one round trip that required a 5-hour workday including an 8-hour layover his second schedule necessitated two round trips between the same two cities as his one round trip the two round trips aggregated to an 3-hour workday which included various layovers the longest being hours regarding the first schedule we found that the 8-hour layover was due to the combination of the railroad’s business schedule and federal regulations and not due to any need for substantial sleep or rest regarding the more arduous two-a- day round trips we likewise found that the schedule did not require substantial sleep or rest and that in actuality mr stevens did not engage in substantial sleep or rest we concluded that both of mr stevens’s work schedules were in effect no different than those of many other workers whose jobs require long hours but whose meals remain personal expenses addressing mr spivey’s facts we find that mr spivey also worked two separate schedules one with amtrak that required one round trip for the day and the other with marc that usually required two round trips the amtrak route encompassed a to 4-hour run from washington d c to new york penn station a sometimes 1-hour but more typically a to 4-hour layover followed by a to 4-hour return run to washington d c mr spivey did not claim that he rested and we find that his workday did not require substantial sleep or rest even though mr stevens worked a longer day than mr spivey and as a railroad engineer mr stevens had greater public safety responsibilities we still found that mr stevens’s long day was a result of the railroad company’s scheduling convenience and not of mr stevens’s need for substantial sleep or rest likewise or even more so we find that mr spivey’s workday was not so long or arduous and did not involve public safety to an extent that required substantial sleep or rest additionally the fact that mr spivey did not engage in substantial sleep or rest is significant as is the fact that on some days he was able to complete the return trip with only a 1-hour layover in new york thus we find mr spivey’s layover was for his employer’s scheduling convenience and not for mr spivey’s needs his meals are clearly personal expenses and not deductible meals purchased when traveling away from home on business further mr spivey’s facts closely match the hypothetical in united_states v correll supra pincite where the court noted the obvious inequity of permitting a taxpayer to deduct the cost of his lunch simply by making a quick trip from new york to washington and returning in time for dinner in summary regarding mr spivey’s employment with amtrak we find that he did not satisfy the sleep_or_rest_rule and therefore we hold that he is not entitled to deduct his meal expenses when he traveled for amtrak because he does not satisfy the away from home requirement of sec_162 regarding mr spivey’s meal expenses during his two-a-day round trips for marc we also find that he did not satisfy the sleep_or_rest_rule for marc mr spivey’s main layover was at baltimore penn station and the layover lasted for at most hours in stevens v commissioner supra mr stevens similar to mr spivey also had a separate two-a-day round trip schedule even though we found that the two-a-day schedule was more arduous than a one-a-day schedule we still found that mr stevens’ layovers the longest being hours were too brief to allow substantial sleep or rest ultimately we concluded that the breaks were not more than a mere pause in the engineer’s daily work routine likewise for mr spivey his marc trip layovers were too brief and did not require substantial sleep or rest and he did not engage in substantial sleep or rest thus we conclude for marc similar to amtrak that mr spivey’s travel did not satisfy the sleep_or_rest_rule consequently he was not away from home for purposes of sec_162 and therefore may not deduct his meal expenses c cellular phone expenses in certain circumstances the taxpayer must meet specific substantiation requirements in addition to sec_162 see sec_274 sec_274 applies to the use of listed_property as defined in sec_280f which includes cellular phones to deduct these types of expenses the taxpayer must provide evidence that through adequate_records corroborates the taxpayer’s testimony as to the amount of the expenditure or use and the business relationship of the taxpayer to each expenditure or use sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date mr spivey testified that he deducted his entire cell phone bill dollar_figure per month as a business_expense he provided no records or receipts showing actual expenses to support these cellular phone expenses since mr spivey failed to meet the strict substantiation requirements of sec_274 with respect to his cellular phone we sustain respondent’s disallowance in full regarding the cellular phone expenses for the years in issue d other business_expenses with respect to the remaining unreimbursed employee business_expenses at issue we discuss their deductibility below new uniforms - taxpayers may deduct expenses for articles of clothing under sec_162 only if the clothing is required in the taxpayer’s employment is not suitable for petitioners included mr spivey’s cellular phone expenses for all years as other unreimbursed employee business_expenses general or personal wear and is not worn for general or personal purposes 30_tc_757 on his tax returns mr spivey claimed deductions of dollar_figure dollar_figure and dollar_figure for new uniforms that he purchased in and respectively however mr spivey did not provide support for those amounts and at trial he testified that he actually spent dollar_figure dollar_figure and dollar_figure on purchasing new uniforms in and respectively we find that the uniforms amtrak shirts jackets and pants were not suitable for general wear and were directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs accordingly we hold that petitioners are entitled to business_expense deductions for mr spivey’s new uniforms of dollar_figure dollar_figure and dollar_figure for and respectively uniform maintenance - petitioners multiplied dollar_figure per week time sec_38 weeks to arrive at a deduction of dollar_figure for uniform maintenance for each year at issue however petitioners did not testify or provide receipts to substantiate the cost or frequency of professional cleaning we find that amtrak required such maintenance but the unsubstantiated amounts that petitioners claimed seem overstated since the record is silent regarding the amounts of these expenses we allow petitioners under cohan v commissioner f 2d pincite a deduction of dollar_figure per week multiplied by weeks per year to arrive at a deduction for uniform maintenance of dollar_figure for each year and safety shoes - the record is devoid of evidence that mr spivey’s employment required safety shoes that the shoes were not suitable for general or personal wear and that he did not wear the shoes for general or personal purposes although mr spivey testified that his shoes permitted him to feel the ballast the stones on train tracks between the ties during a stop mr spivey provided no evidence that he was in fact required to wear a specific type of shoe in his work under cross-examination mr spivey stated that the shoes were not steel toe and were not resistant to chemicals we conclude that petitioners are not entitled to a deduction for mr spivey’s safety shoes for or safety glasses - on the basis of mr spivey’s thorough description of the uniqueness of the glasses and the fact that amtrak-marc required him to use them we conclude that these expenses were necessary appropriate and helpful to his business welch v helvering u s pincite mr spivey’s testimony as to the cost and quantity of glasses he purchased was also credible thus under cohan we permit petitioners to deduct the expense of purchasing two pairs per year for a total annual cost of dollar_figure for year sec_2002 and grooming - the court has long held that grooming expenses are inherently_personal and are nondeductible 52_tc_842 we are unconvinced that mr spivey’s particular grooming regime was directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs we acknowledge that his employment required him to maintain a general level of proper grooming however we do not find any element of this requirement to be so extraordinary as to permit mr spivey to deduct grooming as an ordinary or necessary trade_or_business expense accordingly we sustain respondent’s disallowance in full regarding mr spivey’s claimed grooming expenses supplies - petitioners claimed a dollar_figure deduction for supplies mr spivey purchased in petitioners’ supporting schedule noted that mr spivey’ sec_2002 supplies purportedly included expenses for a laptop computer which during testimony mr spivey acknowledged was a mistake removing the computer and relying on cohan we find dollar_figure is a reasonable estimate of the other supplies mr spivey purchased during iii tax_return preparation fees sec_212 permits a deduction for expenses paid in connection with the determination collection_or_refund_of_any_tax thus payments by taxpayers for preparation of their returns are deductible sec_1_212-1 income_tax regs petitioners claimed on their returns and testified uncontrovertedly that they paid a preparer dollar_figure dollar_figure and dollar_figure to assist with their returns for and a preparer’s name was printed on the returns for those years and we find it unlikely that a preparer would list a deduction for tax preparation fees that petitioners did not pay moreover respondent allowed the deduction for and appears to have disallowed it for and only by mistake we therefore hold that petitioners may deduct the disputed tax_return preparation fees for and iv accuracy-related_penalty and addition_to_tax for late filing as a final comment we note that respondent determined that for each year at issue and petitioners are liable for an accuracy-related_penalty under sec_6662 and an addition_to_tax under sec_6651 for late filing although the commissioner bears the burden of production with respect to a penalty or an addition_to_tax in this case petitioners failed to raise the penalties or the additions as issues in their petition or at trial see sec_7491 116_tc_438 these issues are thereby deemed conceded see rule b 118_tc_358 to reflect our disposition of the issues decision will be entered under rule
